USCA4 Appeal: 22-1427      Doc: 25            Filed: 12/16/2022   Pg: 1 of 3




                                               UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                 No. 22-1427


        AKIEL MCKNIGHT,

                     Plaintiff – Appellant,

        v.

        THE PICKENS POLICE DEPARTMENT; THE CITY OF PICKENS; TRAVIS RIGGS;
        DENNIS HARMON,

                     Defendants – Appellees.


        Appeal from the United States District Court for the District of South Carolina, at
        Anderson. Joseph Dawson, III, District Judge. (8:18-cv-03277-JD)


        Submitted: October 28, 2022                                  Decided: December 16, 2022


        Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Joshua Thomas Hawkins, Helena LeeAnn Jedziniak, HAWKINS &
        JEDZINIAK, LLC, Greenville, South Carolina, for Appellant. Charles F. Thompson, Jr.,
        Lake Summers, Michael D. Malone, MALONE, THOMPSON, SUMMERS & OTT,
        Columbia, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1427       Doc: 25         Filed: 12/16/2022      Pg: 2 of 3




        PER CURIAM:
               Akiel McKnight appeals the district court’s order granting summary judgment to

        the Pickens Police Department (“Department”), the City of Pickens, Travis Riggs, and

        Dennis Harmon, in McKnight’s action for unlawful termination based on his sexual

        orientation, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1983, and

        South Carolina law. We affirm.

               We “review de novo a district court’s grant or denial of a motion for summary

        judgment, construing all facts and reasonable inferences therefrom in favor of the

        nonmoving party.” Gen. Ins. Co. of Am. v. U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th Cir.

        2018). Summary judgment is appropriate “if the movant shows that there is no genuine

        dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

        Fed. R. Civ. P. 56(a). “A genuine dispute of material fact exists ‘if the evidence is such that

        a reasonable jury could return a verdict for the nonmoving party.’” Reyes v. Waples Mobile

        Home Park Ltd. P’ship, 903 F.3d 415, 423 (4th Cir. 2018) (quoting Anderson v. Liberty

        Lobby, Inc., 477 U.S. 242, 248 (1986)). “To create a genuine issue for trial, ‘the nonmoving

        party must rely on more than conclusory allegations, mere speculation, the building of one

        inference upon another, or the mere existence of a scintilla of evidence.’” Humphreys &

        Partners Architects, L.P. v. Lessard Design, Inc., 790 F.3d 532, 540 (4th Cir. 2015)

        (quoting Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013)).

               Upon review of the parties’ briefs and the record, we find no reversible error in the

        district court’s determination that (1) McKnight failed to establish through direct or

        circumstantial evidence that his sexual orientation was a motivating factor in the

                                                      2
USCA4 Appeal: 22-1427      Doc: 25         Filed: 12/16/2022     Pg: 3 of 3




        Department’s decision and (2) McKnight failed to establish that the Department’s

        legitimate, nondiscriminatory reason for his termination was a pretext for discrimination.

               Accordingly, because there is no genuine dispute of material fact, we affirm the

        district court’s order granting summary judgment to Defendants. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3